Motion for reargument and other relief granted to the extent that, upon reargument, the memorandum and order entered February 6, 2009 (59 AD3d 942 [2009]) is amended by adding the following sentences before the last sentence of the memorandum: “It cannot be said that the procedure utilized by the court is authorized by People v Fuller (57 NY2d 152 [1982]). Indeed, the court attorney did not act merely as a ‘preliminary fact finder’ (id. at 158) but, rather, he conducted an adversarial hearing and made credibility determinations, thereby assuming a role specifically limited to the authority of the court (see Penal Law § 60.27 [2]; Fuller, 57 NY2d at 158-159).” Present—Smith, J.P, Centra, Peradotto and Gorski, JJ.